Name: Council Regulation (EEC) No 2455/93 of 2 September 1993 amending Regulation (EEC) No 1798/90 in respect of the definitive anti-dumping duty on imports of monosodium glutamate originating in Indonesia, the Republic of Korea, Taiwan and Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  competition;  chemistry;  trade
 Date Published: nan

 Avis juridique important|31993R2455Council Regulation (EEC) No 2455/93 of 2 September 1993 amending Regulation (EEC) No 1798/90 in respect of the definitive anti-dumping duty on imports of monosodium glutamate originating in Indonesia, the Republic of Korea, Taiwan and Thailand Official Journal L 225 , 04/09/1993 P. 0001 - 0003COUNCIL REGULATION (EEC) No 2455/93 of 2 September 1993 amending Regulation (EEC) No 1798/90 in respect of the definitive anti-dumping duty on imports of monosodium glutamate originating in Indonesia, the Republic of Korea, Taiwan and ThailandTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 14 thereof, Having regard to the proposal submitted by the Commission after consultation within the Advisory Committee as provided for under the above Regulation, Whereas: A. Previous procedure (1) The Council, by Regulation (EEC) No 1798/80 (2), imposed a definitive anti-dumping duty on imports of monosodium glutamate (hereafter referred to as 'MSG') falling within CN code ex 2922 42 00 (originating in Indonesia, the Republic of Korea, Taiwan and Thailand, with the exception of imports from certain producers in these countries from which the Commission accepted undertakings under Regulation (EEC) No 547/90 (3) and Decision 92/493/EEC (4). B. Review (i) General (2) By a notice published in the Official Journal of the European Communities (5), the Commission, after consultation within the Advisory Committee and in accordance with Article 14 of Regulation (EEC) No 2423/88, initiated a review of the Regulations and Decision which imposed the anti-dumping measures currently in force and re-opened the investigation. The review was limited to an examination of changed circumstances in injury, in particular the question whether the price undertakings accepted by the Commission had been rendered insufficient to eliminate the injurious effects suffered by the Community industry. (ii) Injury (3) As far as the dumped imports are concerned, the Commission found that, between 1989 and the first nine months of 1992, imports from the countries concerned increased from 3 800 tonnes to 9 696 tonnes, representing an increase in market share from 8,7 to 26,1 %. The prices of these imports were, in US dollar terms, in line with the prices set in the undertakings accepted by the Commission while in ECU terms they were lower by up to 20 % over the period examined. (4) As far as the situation of the Community industry is concerned, the volume of sales of MSG in the Community by that industry increased by 13 % between 1989 and the first nine months of 1992 extrapolated on an annual basis, although the market share held by that industry decreased by 4,5 % during the same period. The prices charged by the Community industry were, given the highly price sensitive nature of MSG, in line with those of the imports concerned, which, as stated above, were somewhat lower than the prices set in the undertakings. Consequently, the Community industry was prevented from further increasing its prices to a level adequate to remove the injury sustained. (5) The Commission also found that while the trend in costs and prices had brought the Community industry back into profit during the first nine months of 1992, these profits were totally insufficient to ensure the viability of the business. This lack of adequate profit furthermore threatens the industry's investment programme and thus its competitiveness. (6) The Commission concluded, therefore, that material injury is still being suffered by the Community industry despite certain positive effects of the anti-dumping measures currently in force. It was found that the remaining injury was caused by the continued low prices of the imports concerned in spite of the measures in force, and a subsequent increase in the volume of these imports. (iii) Community interest (7) The Commission considered that, given the small impact of the increase envisaged in the level of the measures on the users of MSG and the requirement that the Community industry be allowed to make a return on the substantial investments recently made, it was in the interest of the Community that the anti-dumping measures remain in force, duly amended to remove any remaining material injury. (iv) Undertakings (8) Having completed its investigation, the Commission disclosed its findings to the producers in the exporting countries concerned from which undertakings had been accepted before the initiation of the review. New price undertakings were subsequently offered by these producers with the exception of one company in Thailand which ceased exporting to the Community prior to 1992. Following consultations with the Advisory Committee, one Member State raised objections to the acceptance of the new undertakings. The Commission, by Decision 93/479/EEC (6), subsequently accepted the new undertakings. (v) Definitive duties (9) The Commission also considered the situation of those producers in each of the countries concerned which had not made themselves known during the proceeding and were subject to a definitive anti-dumping duty. In this respect, Recital 32 of Decision 93/479/EEC established that, since the dumping situation had not been investigated in the framework of the review, it was considered appropriate that the level of the definitive duties applicable to these producers should remain unchanged. As to the company in Thailand which ceased exporting to the Community before 1992 and which did not offer a new undertaking, Recital 33 of Decision 93/479/EEC established that no individual anti-dumping measures should be maintained for this company. Consequently, if this company should, in the future, resume exporting to the Community, it would receive the usual treatment given to any other exporter in Thailand which had not offered an undertaking. C. Amendment of Regulation (EEC) No 1798/90 following the results of the review (10) The Council considers it appropriate in view of the foregoing findings to amend Regulation (EEC) No 1798/90 to include within the scope of the definitive anti-dumping duty applicable to imports of MSG originating in Thailand, future imports from that company which ceased exporting to the Community before 1992. (11) The Community industry concerned was informed of the main facts and considerations on the basis of which the Commission intended to recommend the further amendment of Regulation (EEC) No 1798/90 and did not object, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1798/90 is hereby replaced by the following: 'Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of monosodium glutamate falling within CN code ex 2922 42 00 (Taric code 2922 42 00 * 10) originating in Indonesia, the Republic of Korea, Taiwan and Thailand. 2. The amount of the duty applicable to the net, free-at-Community-frontier price, before customs duty, shall be as follows: the following companies, which shall be excluded from the duties: Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1993. For the Council The President W. CLAES (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ L 167, 30. 6. 1990, p. 1. Regulation as amended by Regulation (EEC) No 2966/92 (OJ L 299, 15. 10. 1992, p. 1.). (3) OJ No L 56, 3. 3. 1990, p. 23. (4) OJ No L 299, 15. 10. 1992, p. 40. (5) OJ No C 286, 4. 11. 1992, p. 3. (6) See page 35 of this Official Journal.